 



Exhibit 10.33.2
SECOND LETTER AMENDMENT
Dated as of January 9, 2006
Citicorp North America, Inc.,
as Administrative Agent
Two Penns Way, Suite 110
New Castle, Delaware 19720
          Re:           FelCor TRS Term Credit Facility
Ladies and Gentlemen:
          Reference is made to that certain Term Credit Agreement dated as of
October 18, 2005, as amended by a certain First Letter Amendment dated as of
December 9, 2005 (collectively, the “Credit Agreement”) among FelCor TRS
Borrower 1, L.P. (together with any Additional Borrowers that have become party
to the Credit Agreement prior to the date hereof, collectively, the
“Borrowers”), as borrowers; FelCor TRS Guarantor, L.P., FelCor Lodging Limited
Partnership, as guarantors (together with any Additional Guarantors that have
become parties to the Credit Agreement prior to the date hereof, collectively,
the “Guarantors”); Citicorp North America, Inc. (“CNAI”), as the initial Lender,
the administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and the collateral agent for the Secured Parties; and Citigroup Global
Markets Inc., as sole lead arranger and sole book running manager. Capitalized
terms not otherwise defined herein shall have their respective meanings set
forth in the Credit Agreement.
          It is hereby agreed by you and us as follows:
          1. Amendment to Credit Agreement. The definition of “Collateral
Delivery Date” set forth in Section 1.01 of the Credit Agreement is, effective
as of the date of this Second Letter Amendment (this “Amendment”), hereby
amended by deleting the date “January 10, 2006” set forth therein and
substituting therefor the date “February 10, 2006”.
          2. Representations and Warranties. Each Loan Party hereby represents
and warrants that the representations and warranties of such Loan Party
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the date
first above written, before and after giving effect to this Amendment, as though
made on and as of such date.
          3. Effectiveness of Amendment. This Amendment shall become effective
as of the date first above written when, and only when, the Administrative Agent
shall have received (a) counterparts of this Amendment executed by the
Borrowers, the Administrative Agent and the Required Lenders (or, as to any of
the Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment), and (b) an original counterpart of the Consent
attached hereto executed by each Guarantor.
          4. Costs and Expenses. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          5. Certain Definitions. Following the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.
          6. Ratification. The Credit Agreement (as amended by this Amendment)
and each of the other Loan Documents are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Amendment shall not, except to the extent
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under the Credit Agreement or any of the
other Loan Documents, nor constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents.
          7. Execution Instructions. If you agree to the terms and provisions
hereof, please evidence such agreement by executing and returning a counterpart
of this Amendment to Malcolm K. Montgomery of Shearman & Sterling LLP by
facsimile (646.848.7587), with four duplicate originals by overnight courier.
          8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.
[Balance of page intentionally left blank]

2



--------------------------------------------------------------------------------



 



          This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

                  Very truly yours,
 
                FELCOR TRS BORROWER 1, L.P.
 
                By:   FelCor TRS Borrower GP 1, L.L.C.,         its General
Partner
 
           
 
      By:   /s/ Andrew J. Welch
 
           
 
          Name:  Andrew J. Welch
 
          Title:    Senior Vice President

                  FELCOR TRS BORROWER 2, L.P.
 
                By:   FelCor TRS Borrower GP 2, L.L.C.,         its General
Partner
 
           
 
      By:   /s/ Andrew J. Welch
 
           
 
          Name:  Andrew J. Welch
 
          Title:    Senior Vice President

                  FELCOR TRS BORROWER 3, L.P.
 
                By:   FelCor TRS Borrower GP 3, L.L.C.,         its General
Partner
 
           
 
      By:   /s/ Andrew J. Welch
 
           
 
          Name:  Andrew J. Welch
 
          Title:    Senior Vice President

              FELCOR TRS BORROWER 4, L.L.C.
 
       
 
  By:   /s/ Andrew J. Welch
 
       
 
      Name:  Andrew J. Welch
 
      Title:    Senior Vice President

S-1



--------------------------------------------------------------------------------



 



Agreed as of the date first above written:
CITICORP NORTH AMERICA, INC.,
as Administrative Agent and Collateral Agent and as a Lender

         
By
  /s/ David Bouton    
 
 
 
Name:  David Bouton    
 
  Title:    Vice President    

S-2



--------------------------------------------------------------------------------



 



CONSENT
Dated as of January 9, 2006
          Each of the undersigned, as Guarantor under the Guaranty set forth in
Article VII of the Term Credit Agreement dated as of October 18, 2005, as
amended by the First Letter Amendment dated as of December 9, 2005
(collectively, the “Credit Agreement”) referred to in the Second Letter
Amendment to which this Consent is attached, hereby consents to such Second
Letter Amendment and hereby confirms and agrees that notwithstanding the
effectiveness of such Second Letter Amendment, the Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Second Letter
Amendment, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement, as amended and modified by such Second Letter Amendment.

                  FELCOR TRS GUARANTOR, L.P.,     a Delaware limited partnership
 
                By:   FelCor TRS Guarantor GP, L.L.C.,         its General
Partner
 
           
 
      By:   /s/ Andrew J. Welch
 
           
 
          Name: Andrew J. Welch
 
          Title: Senior Vice President
 
                FELCOR LODGING LIMITED PARTNERSHIP,     a Delaware limited
partnership
 
                By:   FelCor Lodging Trust Incorporated,         its General
Partner
 
           
 
      By:   /s/ Andrew J. Welch
 
           
 
          Name: Andrew J. Welch
 
          Title: Senior Vice President

              FELCOR LODGING COMPANY, L.L.C.,     a Delaware limited liability
company
 
       
 
  By:   /s/ Andrew J. Welch
 
       
 
      Name: Andrew J. Welch
 
      Title: Senior Vice President

[Signatures continued on next page.]

C-1



--------------------------------------------------------------------------------



 



              FELCOR PHILADELPHIA CENTER, L.L.C.
 
       
 
  By:   /s/ Andrew J. Welch
 
       
 
      Name:  Andrew J. Welch
 
      Title:    Senior Vice President
 
            FELCOR MARSHALL MOTELS, L.L.C.
 
       
 
  By:   /s/ Andrew J. Welch
 
       
 
      Name:  Andrew J. Welch
 
      Title:    Senior Vice President

                  CENTER CITY HOTEL ASSOCIATES
 
                By:   FelCor Philadelphia Center, L.L.C.,         its General
Partner
 
           
 
      By:   /s/ Andrew J. Welch
 
           
 
          Name:  Andrew J. Welch
 
          Title:    Senior Vice President

              FELCOR/JPM ATLANTA CP HOTEL, L.L.C.
 
       
 
  By:   /s/ Andrew J. Welch
 
       
 
      Name:  Andrew J. Welch
 
      Title:    Senior Vice President

C-2